PER CURIAM:
Michael Duchelle Green appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his complaint filed under the Federal Tort Claims Act and also construed under 42 U.S.C. § 1983 (2000). For the first time on appeal, Green alleges that he sustained an injury from a fall that could have been avoided had he received adequate medical care for his back. Green did not make this allegation in his complaint filed with the district court. Arguments not properly presented to the district court cannot be raised for the first time on appeal. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993). Accordingly, we affirm the order of the district court. See Green v. Mecklenburg County Jail, No. CA-04-754-3 (E.D.Va. Jan. 21, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED